IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  April 30, 2009
                                 No. 08-50626
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

YOLANDA TREJO-ARCHULETA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:07-CR-3140-ALL


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
      Mexican national Yolanda Trejo-Archuleta (Trejo) appeals the 48-month
sentence she received following her guilty plea conviction for illegal reentry in
violation of 8 U.S.C. § 1326. Trejo argues that the district court erred in denying
her motion for a downward departure, pursuant to U.S. Sentencing Guidelines
Manual (U.S.S.G.) § 5K2.12, renewing her contention that she illegally entered
the United States because she feared for her life if she stayed in Mexico.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-50626

      This court lacks jurisdiction to review the denial of a downward departure
motion made pursuant to U.S.S.G. § 5K2.12 unless the district court held a
mistaken belief that it lacked authority to depart. United States v. Lucas, 516
F.3d 316, 350 (5th Cir.), cert. denied, 129 S. Ct. 116 (2008). This jurisdictional
bar applies even when the district court summarily denies the request for a
downward departure without further explanation or implicitly denies the
request by imposing a guidelines sentence. United States v. Hernandez, 457
F.3d 416, 424 (5th Cir. 2006).
      Trejo does not argue, and the record does not indicate, that the district
court in this case mistakenly believed that it was not authorized to grant the
motion. To the contrary, the district court entertained the motion on the merits
but implicitly rejected it when it imposed a guidelines sentence. Consequently,
this court lacks jurisdiction to review the denial of the motion. See Lucas, 516
F.3d at 350-51; United States v. Buck, 324 F.3d 786, 797-98 (5th Cir. 2003).
      DISMISSED.




                                        2